DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2021 has been entered.
 Status of Claims 
Claims 1-23 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 6-7, 10-11, 16-17, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rim et al (PG pub 20140174519) as applied to claim 1 above, and further in view of Moleshi et al (PG pub 20120103408).
Regarding claim 1, Rim et al teaches a solar cell comprising:
A wafer 30 having a metallized surface and having an outermost perimeter [fig 6 10 para 35]
a metal foil piece 306 electrically connected to the metallized surface (104, 106) of the wafer, the metal foil piece comprising
 a first portion of the metal piece [fig 6 9]
a second portion overhanging and extending beyond a second portion of the outermost perimeter of the wafer [fig 6  9 10 para 35] where the 
a third portion of the metal foil piece opposite the first portion [fig 6 9 10]; 
and a fourth portion of the metal foil piece opposite the second portion of the metal foil piece, the fourth portion partially overhanging and extending beyond the outermost perimeter of the wafer [fig 6 9 10 para 35] where the fourth portion of the metal foil is continuous with the first portion of the metal foil and with the third portion of the metal foil [fig 6 9 10]. Rim et al teaches the extended area being extended one or more sides (thus, the two opposite sides would be the second and fourth portion).
 

    PNG
    media_image1.png
    747
    760
    media_image1.png
    Greyscale

Rim et al taches the metal foil being pre-patterned in plurality of finger contact [fig 6-9], but Rim et al does not teaches the first and third portion having structure as claimed.
Moleshi et al teaches a solar cell having metal foil being attached to the back side of the solar cell [fig 4]. Also, Moleshi et al teaches a first portion of the metal piece inset from the outermost perimeter of the wafer to expose a first portion of the wafer along the outermost perimeter of the wafer; a second portion of the metal foil piece partially overhanging and 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first and third portion of metal foil of Rim et al to be the same of Moleshi et al for easy manufacturing and the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).


    PNG
    media_image2.png
    746
    866
    media_image2.png
    Greyscale

Regarding claim 6, modified Rim et al teaches the metallized surface of the wafer (104, 106) comprising semiconductor regions, and the metal foil piece is in direct contact with the semiconductor regions [fig 6 9].
Regarding claim 7, modified Rim et al teaches the metal foil piece is an aluminum metal foil piece [para 20]
Regarding claim 10, modified Rim et al teaches the solar cell being a back contact solar cell [fig 6 9].
Regarding claim 11, 
a wafer having alternating N-type and P-type semiconductor regions and having a outermost perimeter [fig 6  910 para 35]
a metal foil piece electrically connected to the alternating N-type and P-type semiconductor regions of the wafer, the metal foil piece having a perimeter comprising:
 a first portion of the metal piece [fig 6 9]
a second portion overhanging and extending beyond a second portion of the outermost perimeter of the wafer [fig 6  9 10 para 35] where the second portion of the metal foil is continuous with the first portion of the metal foil and with the third portion of the metal foil [fig 6 9 10]
a third portion of the metal foil piece opposite the first portion [fig 6 9 10]; 
and a fourth portion of the metal foil piece opposite the second portion of the metal foil piece, the fourth portion partially overhanging and extending beyond the outermost perimeter of the wafer [fig 6 9 10 para 35] where the fourth portion of the metal foil is continuous with the first portion of the metal foil and with the third portion of the metal foil [fig 6 9 10]. Rim et al teaches the extended area being extended one or more sides (thus, the two opposite sides would be the second and fourth portion).
 


    PNG
    media_image1.png
    747
    760
    media_image1.png
    Greyscale

Rim et al taches the metal foil being pre-patterned in plurality of finger contact [fig 6-9], but Rim et al does not teaches the first and third portion having structure as claimed.
Moleshi et al teaches a solar cell having metal foil being attached to the back side of the solar cell [fig 4]. Also, Moleshi et al teaches a first portion of the metal piece inset from the outermost perimeter of the wafer to expose a first portion of the wafer along the outermost perimeter of the wafer; a second portion of the metal foil piece partially overhanging and 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first and third portion of metal foil of Rim et al to be the same of Moleshi et al for easy manufacturing and the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).


    PNG
    media_image2.png
    746
    866
    media_image2.png
    Greyscale

As for combination, a first portion of the metal piece inset from the outermost perimeter of the wafer to expose a first portion of the wafer along the outermost perimeter of the wafer; a second portion of the metal foil piece partially overhanging and extending beyond the outermost perimeter of the wafer; a third portion of the metal foil piece opposite the first portion of the metal foil piece, the third portion inset from the outermost perimeter of the wafer to expose a second portion of the wafer along the outermost perimeter of the wafer; and a fourth portion of the metal foil piece opposite the second 

Regarding claim 16, modified Rim et al teaches the metallized surface of the wafer (104, 106) comprising N-type and P-type semiconductor regions, and the metal foil piece is in direct contact with the alternating semiconductor regions [fig 6 9].
	Regarding claim 17, modified Rim et al teaches the metal foil piece is an aluminum metal foil piece [para 20]
Regarding claim 20, modified Rim et al teaches the solar cell being a back contact solar cell [fig 6 9 10].
Regarding claim 21, modified Rim et al teaches the second and fourth portion as set forth above, but modified Rim et al does not teach metal foil piece include side portions which are within the outermost perimeter of the wafer.
Moleshi et al teaches a backplane comprising back plane metal layer being made of Al and including side portions which are within the outermost perimeter of the wafer [fig 4 5A-5B para 36 66].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape or size of the second and fourth portions of Rim et al to be included side portions which are within the outermost perimeter of the wafer as taught by Moleshi et al since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955).

    PNG
    media_image3.png
    670
    844
    media_image3.png
    Greyscale


Regarding claim 22-23, modified Rim et al teaches the outermost perimeter of the wafer has four major sides, wherein the first and third portions of the metal foil piece are at opposing first and third major sides of the outermost wafer perimeter, and the second and fourth portions of the metal foil piece are at opposing second and fourth major sides of the outermost perimeter of the wafer [fig 4, Moleshi et al]

Claims 2-5, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rim et al (PG pub 20140174519) and Moleshi et al (PG pub 20120103408) as applied to claim1 and 11 above, and further in view of Mulligan et al (Pat No. 7339110).
Regarding claim 2, modified Rim et al teaches the metallized surface of the wafer semiconductor regions [fig 6], but modified Rim et al does not teach metal seed material region of each of the semiconductor regions.
Mulligan et al teaches back contact solar cell comprising metal seed material regions on each of the semiconductor region [fig 15].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to  add the seed layer of Mulligan et al on each of the semiconductor region of modified Rim et al for reflecting, diffusion barrier [abstract].
Regarding claim 3, modified Rim et al teaches the metal foil piece being electrically connected to the plurality of metal seed material region [fig 15, Mulligan et al].
Regarding claim 4, modified Rim et al teaches there were breaks in the metal foil piece at locations corresponding to regions between the metal see material regions [fig 6, Rim et al].
Regarding claim 5, modified Rim et al teaches the plurality of metal seed material region comprising aluminum [abstract];
Regarding claim 12, modified Rim et al teaches the metallized surface of the wafer semiconductor regions [fig 6], but Rim et al does not teach metal seed material region of each of the semiconductor regions.
Mulligan et al teaches back contact solar cell comprising metal seed material regions on each of the alternating semiconductor region [fig 15].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to  add the seed layer of Mulligan et al on each of the  alternating semiconductor region n-type and p-type of modified Rim et al for reflecting, diffusion barrier [abstract].
Regarding claim 13, modified Rim et al teaches the metal foil piece being electrically connected to the plurality of metal seed material region [fig 15, Mulligan et al].
Regarding claim 14, modified Rim et al teaches there were breaks in the metal foil piece at locations corresponding to regions between the metal see material regions [fig 6, Rim et al].
Regarding claim 15, modified Rim et al teaches the plurality of metal seed material region comprising aluminum [abstract].
Claims 8-9 and 18-19 rejected under 35 U.S.C. 103 as being unpatentable over Rim et al (PG pub 20140174519) and Moleshi et al (PG pub 20120103408) as applied to claim 1 and 11 above, and further in view of Schripsema et al  (PG pub 20060137733).
Regarding claim 8 and 18, modified Rim et al teaches the claimed limitation as set forth above, but modified Rim et al does not teach the aluminum foil being anodized.
Schripsema et al teaches solar cell comprising aluminum foil being anodized [para 18].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the foil of Rim et al to be anodized as taught by Schripsema et al for heat sink [para 18].
Regarding claim 9 and 19, modified Rim et al teaches the claimed limitation as set forth above, but modified Rim et al does not teach the aluminum foil not being anodized.
Schripsema et al teaches solar cell comprising aluminum foil not being anodized (just aluminum foil) [para 18].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the foil of modified Rim et al to not be anodized as taught by Schripsema et al for heat sink [para 18].
Alternatively rejection:
Claim(s) 1, 6-7, 10-11, 16-17, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rim et al (PG pub 20140174519) as applied to claim 1 above, and further in view of Niinobe et al (PG Pub 20140366928).
Regarding claim 1, Rim et al teaches a solar cell comprising:
A wafer 30 having a metallized surface and having an outermost perimeter [fig 6 10 para 35]
a metal foil piece 306 electrically connected to the metallized surface (104, 106) of the wafer, the metal foil piece comprising
 a first portion of the metal piece [fig 6 9]
a second portion overhanging and extending beyond a second portion of the outermost perimeter of the wafer [fig 6  9 10 para 35] where the second portion of the metal foil is continuous with the first portion of the metal foil and with the third portion of the metal foil [fig 6 9 10]
a third portion of the metal foil piece opposite the first portion [fig 6 9 10]; 
and a fourth portion of the metal foil piece opposite the second portion of the metal foil piece, the fourth portion partially overhanging and extending beyond the outermost perimeter of the wafer [fig 6 9 10 para 35] where the fourth portion of the metal foil is continuous with the first portion of the metal foil and with the third portion of the metal foil [fig 6 9 10]. Rim et al teaches the extended area being extended one or more sides (thus, the two opposite sides would be the second and fourth portion).
 

    PNG
    media_image1.png
    747
    760
    media_image1.png
    Greyscale

Rim et al taches the metal foil being pre-patterned in plurality of finger contact [fig 6-9], but Rim et al does not teaches the first and third portion having structure as claimed.
Niinobe et al teaches a solar cell having metal layer 30 being attached to the solar cell [fig 1 2]. Also, Niinobe et al teaches a first portion of the metal piece inset from the outermost perimeter of the wafer to expose a first portion of the wafer along the outermost perimeter of the wafer;; a third portion of the metal foil piece opposite the first portion of the metal foil piece, the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first and third portion of metal foil of Rim et al to be the same of Niinobe et al since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).


    PNG
    media_image4.png
    834
    770
    media_image4.png
    Greyscale

Regarding claim 6, modified Rim et al teaches the metallized surface of the wafer (104, 106) comprising semiconductor regions, and the metal foil piece is in direct contact with the semiconductor regions [fig 6 9].
Regarding claim 7, modified Rim et al teaches the metal foil piece is an aluminum metal foil piece [para 20]
Regarding claim 10, modified Rim et al teaches the solar cell being a back contact solar cell [fig 6 9].
Regarding claim 11, Rim et al teaches a solar cell comprising:
a wafer having alternating N-type and P-type semiconductor regions and having a outermost perimeter [fig 6  910 para 35]
a metal foil piece electrically connected to the alternating N-type and P-type semiconductor regions of the wafer, the metal foil piece having a perimeter comprising:
 a first portion of the metal piece [fig 6 9]
a second portion overhanging and extending beyond a second portion of the outermost perimeter of the wafer [fig 6  9 10 para 35] where the second portion of the metal foil is continuous with the first portion of the metal foil and with the third portion of the metal foil [fig 6 9 10]
a third portion of the metal foil piece opposite the first portion [fig 6 9 10]; 
and a fourth portion of the metal foil piece opposite the second portion of the metal foil piece, the fourth portion partially overhanging and extending beyond the outermost perimeter of the wafer [fig 6 9 10 para 35] where the fourth portion of the metal foil is continuous with the first portion of the metal foil and with the third portion of the metal foil [fig 6 9 10]. Rim et al teaches the extended area being extended one or more sides (thus, the two opposite sides would be the second and fourth portion).
 


    PNG
    media_image1.png
    747
    760
    media_image1.png
    Greyscale

Rim et al taches the metal foil being pre-patterned in plurality of finger contact [fig 6-9], but Rim et al does not teaches the first and third portion having structure as claimed.

    PNG
    media_image4.png
    834
    770
    media_image4.png
    Greyscale

As for combination, a first portion of the metal piece inset from the outermost perimeter of the wafer to expose a first portion of the wafer along the outermost perimeter of the wafer; a second portion of the metal foil piece partially overhanging and extending beyond the outermost perimeter of the wafer; a third portion of the metal foil piece opposite the first portion of the metal foil piece, the third portion inset from the outermost 

Regarding claim 16, modified Rim et al teaches the metallized surface of the wafer (104, 106) comprising N-type and P-type semiconductor regions, and the metal foil piece is in direct contact with the alternating semiconductor regions [fig 6 9].
Regarding claim 17, modified Rim et al teaches the metal foil piece is an aluminum metal foil piece [para 20]
Regarding claim 20, modified Rim et al teaches the solar cell being a back contact solar cell [fig 6 9 10].
Regarding claim 21, modified Rim et al teaches the second and fourth portion as set forth above, but modified Rim et al does not teach metal foil piece include side portions which are within the outermost perimeter of the wafer.
Niinobe et al teaches a backplane comprising back plane metal layer being made of Al and including side portions which are within the outermost perimeter of the wafer [fig 8A 12A-C].

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape or size of the second and fourth portions of Rim et al to be included side portions which are within the outermost perimeter of the wafer as taught by Niinobe et al since such modification would have involved a mere change in the size of a 

    PNG
    media_image5.png
    460
    726
    media_image5.png
    Greyscale

Regarding claim 22-23, modified Rim et al teaches the outermost perimeter of the wafer has four major sides, wherein the first and third portions of the metal foil piece are at opposing first and third major sides of the outermost wafer perimeter, and the second and fourth portions of the metal foil piece are at opposing second and fourth major sides of the outermost perimeter of the wafer [fig 4, Moleshi et al]

Claims 2-5, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rim et al (PG pub 20140174519) and Niinobe et al (PG Pub 20140366928)as applied to claim1 and 11 above, and further in view of Mulligan et al (Pat No. 7339110).
Regarding claim 2, modified Rim et al teaches the metallized surface of the wafer semiconductor regions [fig 6], but modified Rim et al does not teach metal seed material region of each of the semiconductor regions.
Mulligan et al teaches back contact solar cell comprising metal seed material regions on each of the semiconductor region [fig 15].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to  add the seed layer of Mulligan et al on each of the semiconductor region of modified Rim et al for reflecting, diffusion barrier [abstract].
Regarding claim 3, modified Rim et al teaches the metal foil piece being electrically connected to the plurality of metal seed material region [fig 15, Mulligan et al].
Regarding claim 4, modified Rim et al teaches there were breaks in the metal foil piece at locations corresponding to regions between the metal see material regions [fig 6, Rim et al].
Regarding claim 5, modified Rim et al teaches the plurality of metal seed material region comprising aluminum [abstract];
Regarding claim 12, modified Rim et al teaches the metallized surface of the wafer semiconductor regions [fig 6], but Rim et al does not teach metal seed material region of each of the semiconductor regions.
Mulligan et al teaches back contact solar cell comprising metal seed material regions on each of the alternating semiconductor region [fig 15].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to  add the seed layer of Mulligan et al on each of the  alternating semiconductor region n-type and p-type of modified Rim et al for reflecting, diffusion barrier [abstract].
Regarding claim 13, modified Rim et al teaches the metal foil piece being electrically connected to the plurality of metal seed material region [fig 15, Mulligan et al].
Regarding claim 14, modified Rim et al teaches there were breaks in the metal foil piece at locations corresponding to regions between the metal see material regions [fig 6, Rim et al].
Regarding claim 15, modified Rim et al teaches the plurality of metal seed material region comprising aluminum [abstract].
Claims 8-9 and 18-19 rejected under 35 U.S.C. 103 as being unpatentable over Rim et al (PG pub 20140174519) and Niinobe et al (PG Pub 20140366928)as applied to claim 1 and 11 above, and further in view of Schripsema et al  (PG pub 20060137733).
Regarding claim 8 and 18, modified Rim et al teaches the claimed limitation as set forth above, but modified Rim et al does not teach the aluminum foil being anodized.
Schripsema et al teaches solar cell comprising aluminum foil being anodized [para 18].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the foil of Rim et al to be anodized as taught by Schripsema et al for heat sink [para 18].
Regarding claim 9 and 19, modified Rim et al teaches the claimed limitation as set forth above, but modified Rim et al does not teach the aluminum foil not being anodized.
Schripsema et al teaches solar cell comprising aluminum foil not being anodized (just aluminum foil) [para 18].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the foil of modified Rim et al to not be anodized as taught by Schripsema et al for heat sink [para 18].
Response to Arguments
Applicant's arguments filed 09/15/2021 have been fully considered but they are not persuasive. The applicant argues in substance:
None of cited references teaches the second and fourth portion of the metal foil  being continuous with the first portion of the metal foil and with the third portion of the metal foil.
The examiner respectfully disagrees. Rim teaches the second and fourth portion of the metal foil  being continuous with the first portion of the metal foil and with the third portion of the metal foil [fig 10]. 
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN M TRAN/Primary Examiner, Art Unit 1726